Opinion by
Oliver, C.J.
In accordance with stipulation of counsel that the merchandise consists of HO equipment similar in all material respects to that the subject of United Stales v. Polk’s Model Craft Hobbies, Inc., et al. (47 C.C.P.A. 137, C.A.D. 746), the merchandise was held dutiable as follows:
(1) The items marked “A” at 15 percent ad valorem under the provision in paragraph 353, as modified by the General Agreement on Tariffs and Trade (T.D. 51802), for other metal articles suitable for controlling electrical energy:
(2) the items marked “B” at 13% percent under the provision in said paragraph, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), for other metal articles having as an essentia! feature an electrical element or device; and (3) the items marked “C” at 17% percent under the provision in said paragraph, as modified by T.D. 51802, for metal electrical switches and switchgear, as claimed.